Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (PGPUB 2019/0146557 A1) in view of Yi et al (PGPUB 2020/0226971 A1).

Independent Claims
	As to claim 1, Choi (Figs. 7A-L) teaches, a display apparatus (rollable display and signal processing device 300 with motor inside) comprising: 
a sensor (sensor of remote controller 200, user input interface unit 150)(¶ 69, 81);
a housing (i.e. housing of signal processing device 300 as shown in Figs. 7A-L. The rollable display wounds inside the housing) comprising a storage space (i.e. the housing must have interior space to accommodate for wound rollable  display) inside the housing (¶ 20);
a display (rollable display 180) configured to be stored in the storage space inside the housing and to be moved into and out of the housing through an opening (opening 15) of the housing , the display having a display area (i.e. the rollable display 180 can have different sizes of display area depending on the user input and display content. Figs. 7C and 7D specifically show different heights of display area based on the contents to be displayed) for displaying contents (¶ 92, 94);
an actuator (motor) configured to move the display into and out of the housing through the opening (¶ 49 and claim 19); and
a processor (signal processing device 300, ¶ 32) configured to:
identify a size of a portion of the display area to be disposed outside the housing and a display size of image content to be displayed on the portion of the display, based on a viewing distance of a remote control sensed through the sensor (¶ 76: i.e. sensor unit 1440 for calculating distance of the remote control. Fig. 15C implies the distance from the display to the remote control could be similar to the distance to the user, but does not specifically teach adjusting display size based on the viewing distance of a user)  and a ratio of the image content (¶ 93, 94: i.e. based on the image content and their sizes, heights for the rollable display is determined), and
control the actuator to move the display into or out of the housing through the opening based on the size of the portion of the display area and the display size of the image content (¶ 49, claim 19: i.e. rollable display is wound via motor according to the image content).
Choi further teaches adjusting the size of the display according to an attirubute of the display content (¶ 22) but does not specifically teach identify a size of a portion of the display are to be disposed outside the housing and a display size of image content to be displayed on the portion of the display, based on a viewing distance of a user sensed through the sensor and a ratio of the image content.
Yi (Figs. 4A, 4B) teaches, identify a size of a portion of the display are to be disposed outside the housing and a display size (i.e. disposed outside from the state in Fig. 4A to Fig. 4B) of image content to be displayed on the portion of the display, based on a viewing distance (distance) of a user sensed through the sensor (sensors 212) (¶ 25, 26: determine motion of the display screen based on the user input, which includes the distance of the user 110 from the display screen 102a. Further, ¶ 3 discusses that the user may have to be at a specific distance.) and a ratio (aspect ratio) of the image content (¶ 29: i.e. aspect ratio of the image content based on user’s preference).
(¶ 3).

As to claim 12, Choi (Figs. 7A-L) teaches, a controlling method of a display apparatus (rollable display and signal processing device 300 with motor inside) comprising a housing (i.e. housing of signal processing device 300 as shown in Figs. 7A-L. The rollable display wounds inside the housing) comprising a storage space (i.e. the housing must have interior space to accommodate for wound rollable display) inside the housing (¶ 20), 
a display (rollable display 180) configured to be stored in the storage space inside the housing and to be moved into and out of the housing through an opening (opening 15) of the housing , the display having a display area (i.e. the rollable display 180 can have different sizes of display area depending on the user input and display content. Figs. 7C and 7D specifically show different heights of display area based on the contents to be displayed) for displaying contents (¶ 92, 94);
an actuator (motor) configured to move the display into and out of the housing through the opening (¶ 49 and claim 19), the method comprising:
a processor (signal processing device 300, ¶ 32) configured to:
identifying a size of a portion of the display area to be disposed outside the housing and a display size of image content to be displayed on the portion of the remote control (¶ 76: i.e. sensor unit 1440 for calculating distance of the remote control. Fig. 15C implies the distance from the display to the remote control could be similar to the distance to the user, but does not specifically teach adjusting display size based on the viewing distance of a user)  and a ratio of the image content (¶ 93, 94: i.e. based on the image content and their sizes, heights for the rollable display is determined), and
controlling the actuator to move the display into or out of the housing through the opening based on the size of the portion of the display area and the display size of the image content, and displaying the image content on the display (¶ 49, claim 19: i.e. rollable display is wound via motor according to the image content).
Choi further teaches adjusting the size of the display according to an attirubute of the display content (¶ 22) but does not specifically teach identify a size of a portion of the display are to be disposed outside the housing and a display size of image content to be displayed on the portion of the display, based on a viewing distance of a user sensed through the sensor and a ratio of the image content.
Yi (Figs. 4A, 4B) teaches, identifying a size of a portion of the display are to be disposed outside the housing and a display size (i.e. disposed outside from the state in Fig. 4A to Fig. 4B) of image content to be displayed on the portion of the display, based on a viewing distance (distance) of a user (sensors 212) (¶ 25, 26: determine motion of the display screen based on the user input, which includes the distance of the user 110 from the display screen 102a. Further, ¶ 3 discusses that the user may have to be at a specific distance.) and a ratio (aspect ratio) of the image content (¶ 29: i.e. aspect ratio of the image content based on user’s preference).
(¶ 3).

Dependent Claims
	As to claims 2 and 13, Choi teaches the display apparatus of claim 1, but does not specifically teaching identifying a view angle.
	Yi (Fig. 5) teaches, wherein the processor is further configured to: 
identify a viewing angle (swivel angler) of the image content (i.e. movie) based on a type of the image content (i.e. movie)(¶ 24, 38: i.e. based on the image content being a movie, determine the swivel angle for the image mode based on “cinema mode”) and the viewing distance of the user (distance, ¶ 25), and 
identify the size of the portion of the display area and the display size of the image content based on the viewing angle of the image content and the ratio of the image content (¶ 25, 26, 29: i.e. same discussion as in claim 1 above)
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Yi’s display device into Choi’s rollable display, so as to improve viewing experience with dynamic display size based on viewer’s different locations (¶ 3).

As to claims 3 and 14, Choi teaches the display apparatus of claim 1, but does not specifically teach identify the size of the portion of the display area and the display 
Yi (Figs. 4A, 4B) teaches, wherein the processor is further configured to, based on the viewing distance of the user being less than a threshold distance (specific distance)(¶ 3), identify the size of the portion of the display area and the display size of the image content based on the viewing distance of the user and the ratio of the image content (¶ 25, 26, 29: i.e. same discussion as claim 1 above).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Yi’s display device into Choi’s rollable display, so as to improve viewing experience with dynamic display size based on viewer’s different locations (¶ 3).

	As to claims 4, Choi (Figs. 14A-C) teaches, a communication interface (mobile terminal 600  and user input interface unit 150, ¶ 142) and ,
wherein the processor is further configured to, based on receiving, through the communication interface, image content displayed on an external user terminal (mobile terminal 600) in a mirroring mode (mirroring)(¶ 162), 
identify the size of the portion of the display area and the display size of the image content based on the viewing distance of the user, a screen size of the user terminal (Fig. 14A: i.e. size of the rollable display 180 is determined based on the size of the contents to be mirrored on user’s mobile terminal 600 as shown in Figs. 14A-C), and ratio information of the image content (¶ 93, 94: i.e. based on the image content and their sizes, heights for the rollable display is determined).
As to claims 5 and 16, Choi (Figs. 13A, 14A-C) teaches, wherein the processor is further configured to: 
based on receiving information (i.e. e-mail information) on a portion of the image content selected by a user in the image content displayed in the external user terminal (i.e. user connects mobile terminal 600 as shown in Fig. 13A, then selects e-mail function as shown in Figs. 14A-C. In this case, the rollable display 180 updates display contents according to the user’s operation on the mobile terminal 600), 
identify the size of the portion of the display area and a display size of the image content based on the viewing distance of the user and the information on the portion of the image content (¶ 151, 162, 163: i.e. heights hn1 and hn2 are adjusted based on user’s operation and viewing distance as discussed in claim 1),
wherein the information on the portion of the image content comprises ratio information on the portion of the image content (¶ 29: i.e. same discussion as claim 1 above).

As to claims 6, Choi (Figs. 7C, 7D) teaches, wherein the processor is further configured to: 
while a first portion of the display area is being disposed outside the housing (Fig. 7C: i.e. display size corresponding to hb is disposed outside) and a second portion of the display area is being disposed inside the housing (i.e. rest of the rollable display 180 is inside signal processing device 300), control the display to display the image content on the first portion of the display, and based on an event to display a (i.e. display contents change from the contents of 7C to 7D. Similarly, from mirroring, the display contents to be displayed via GUI or controller 170 changes from Fig. 14A to C to display more e-mail information), control the actuator so that at least a portion of the second portion is disposed outside the housing based on at least one of size information or ratio information of the GUI (¶ 86, 94).

	As to claim 7, Choi (Figs. 7F, 7G) teaches, wherein the processor is further configured to: 
based on subtitle content (i.e. texts or commentary of video on webpage shown on bottom side of the image content) being included in the image content (Fig. 7G).
while a first portion of the display area is being disposed outside the housing and a second portion of the display area is being disposed inside the housing, control the display to display the image content on the first portion of the display (Fig. 7F: i.e. Choi teaches height hf being used for the purpose of searching initially), and
 control the actuator so that at least a portion of the second portion is disposed outside the housing based on a size of the subtitle content (i.e. upon needing to view moving image and the commentary texts below it for web screen display command, the height of the display is changed from hf to hg as shown in Fig. 7G)(¶ 98, 99).

As to claim 8, Choi (Fig. 4) teaches, wherein the processor is further configured to: control the actuator to adjust the size of the portion disposed outside the housing in
accordance with a user command (remote controller 200)(¶ 68), and
	change at least one of a size of the image content, a resolution of the image content or a type of the image content based on the size of the portion of the display area disposed outside the housing (Figs. 7C, 7D, 14A, 14B: i.e. display size is changed based on image size).

As to claim 11, Choi teaches the display apparatus of claim 1, but does not specifically teach viewing history of a user.
Yi (Fig. 8) teaches, a memory (memory 208) configured to store a viewing history of a user (user preference)(¶ 29),
wherein the processor is further configured to, based on the display being turned on from a state of being turned off, control the display so that the display operates in one of a plurality of display modes based on the viewing history of the user (default mode)(¶ 38: i.e. Yi teaches various modes of the rollable display. The size/swivel angle and other parameters for the display can be adjusted based on user preference).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Yi’s display device into Choi’s rollable display, so as to improve viewing experience with dynamic display size based on viewer’s different locations (¶ 3).

	As to claims 15, Choi (Figs. 14A-C) teaches, identifying of the display size of the image content comprises, based on receiving, through a communication interface (mobile terminal 600  and user input interface unit 150, ¶ 142), image content displayed on an external user terminal (mobile terminal 600) in a mirroring mode (mirroring)(¶ 162), 
Identifying the size of the portion of the display area and the display size of the image content based on the viewing distance of the user, a screen size of the user terminal (Fig. 14A: i.e. size of the rollable display 180 is determined based on the size of the contents to be mirrored on user’s mobile terminal 600 as shown in Figs. 14A-C), and ratio information of the image content (¶ 93, 94: i.e. based on the image content and their sizes, heights for the rollable display is determined).

As to claims 17, Choi (Figs. 7C, 7D) teaches, while a first portion of the display area is being disposed outside the housing (Fig. 7C: i.e. display size corresponding to hb is disposed outside) and a second portion of the display area is being disposed inside the housing (i.e. rest of the rollable display 180 is inside signal processing device 300), displaying the image content on the first portion of the display, and 
based on an event to display a graphic user interface (GUI) occurring (i.e. display contents change from the contents of 7C to 7D. Similarly, from mirroring, the display contents to be displayed via GUI or controller 170 changes from Fig. 14A to C to display more e-mail information), moving the display so that at least a portion of the second portion is disposed outside the housing based on at least one of size information or ratio information of the GUI (¶ 86, 94).
	As to claim 18, Choi (Figs. 7F, 7G) teaches, 
while a first portion of the display area is being disposed outside the housing and a second portion of the display area is being disposed inside the housing, displaying the image content on the first portion of the display (Fig. 7F: i.e. Choi teaches height hf being used for the purpose of searching initially), and
based on subtitle content (i.e. texts or commentary of video on webpage shown on bottom side of the image content) being included in the image content (Fig. 7G), moving the display so that at least a portion of the second portion is disposed outside the housing based on a size of the subtitle content (i.e. upon needing to view moving image and the commentary texts below it for web screen display command, the height of the display is changed from hf to hg as shown in Fig. 7G)(¶ 98, 99).

As to claim 19, Choi (Fig. 4) teaches, adjusting the size of the portion disposed outside the housing in accordance with a user command (remote controller 200)(¶ 68), and
	Changing at least one of a size of the image content, a resolution of the image content or a type of the image content based on the size of the portion of the display area disposed outside the housing (Figs. 7C, 7D, 14A, 14B: i.e. display size is changed based on image size).


s 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi and Yi as applied to claim 1 above, and further in view of Seo et al (PGPUB 2016/0370877 A1)
As to claims 9 and 20, Choi and Yi teach the display apparatus of claim 1, but does not teach a transparent housing. 
Seo (Fig. 36B) teaches, wherein a front surface of the housing is implemented with a transparent material (Fig. 36B: i.e. portion of the flexible display 110 is shown at front surface of the flexible display apparatus 100 as shown in the figure), and the method further comprising:
based on the user being sensed through the sensor in a state of the display area being housed in the housing and turned off (i.e. standby state, ¶ 78), displaying a background content (clock function) on a portion of the display area disposed toward a front surface of the housing inside the housing (¶ 108: i.e. in standby state, basic functions can be provided).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Seo’s display device into Choi’s display as modified with the teaching of Yi, so as to provide standby mode and screenlock for rollable display for security(¶ 78).


Allowable Subject Matter
10 is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Claim 10 recites “wherein a front surface of the housing is implemented with a transparent material, and wherein the processor is further configured to: 
based on the user being sensed for a threshold time or more through the sensor in a state of the display area being housed in the housing and turned off, control the display to display a content displayed before the display was turned off on a portion of the display area disposed toward a front surface of the housing inside the housing”. 
	Applicant’s claimed invention requires following limitations that are not present in Choi and Yi prior arts discussed above.
Transparent housing and capability of rolled portion of the display producing an image through the transparent housing
Threshold time for turned off state for the portion of the display being housed in
Displaying a content displayed before turning off via the rolled portion of the display within the housing
Seo prior art teaches standby mode in transparent housing for a rollable display. However, Seo does not specifically teach displaying a content displayed before turning off via the rolled portion of the display within the housing.
. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Seo et al (PGPUB 2015/0220119 A1) – Seo prior art teaches transparent material for housing and the rollable display completely enclosed in on Fig. 26.
	Lee et al (PGPUB 2016/0307545 A1) – Lee prior art teaches rollable display.
	Choi et al (PGPUB 2010/0060548 A1) – Choi teaches rollable display relating to subtitles.
	

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGHYUK PARK whose telephone number is (571)270-7359.  The examiner can normally be reached on 10:00AM - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on ((571) 272-7772.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/SANGHYUK PARK/Primary Examiner, Art Unit 2691